Citation Nr: 0919289	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, including as due to a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from November 1967 to September 
1969.  He evidently served in the New York State Army 
National Guard during the 1980s and the South Carolina Army 
National Guard from July 1993 until February 2008 with 
periods of active and inactive duty for training (ADUTRA and 
INADUTRA).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Veteran also perfected an appeal as to an August 2004 
rating decision that denied service connection for tinnitus 
and declined to reopen a previously denied claim for service 
connection for bilateral hearing loss.  However, in a July 
2006 rating decision, the RO granted service connection for 
bilateral hearing loss and tinnitus that represents a full 
grant of the benefits sought as to these claims.

Although the RO essentially re-adjudicated and denied 
entitlement to service connection for residuals of a right 
knee injury, and a back disorder as due to a right knee 
injury, in June 2005 on the merits, the Board must make this 
jurisdictional determination prior to de novo review of the 
claims.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  The Board has characterized the issues accordingly.

This decision addresses only whether the evidence submitted 
is new and material.  Because the claims are reopened, and 
development not yet complete, the remainder of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action that is 
required on his part.


FINDINGS OF FACT

1.  A March 2003 rating decision declined to reopen the issue 
of entitlement to service connection for residuals of a right 
knee injury on the basis that the evidence did not show a 
right knee injury while on active duty or active duty for 
training.  The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
March 2003 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a right knee injury.

3.  In the March 2003 rating decision, entitlement to service 
connection for a low back disorder, due to residuals of a 
right knee injury, was denied, finding that the Veteran's 
service medical records did not show a right knee or back 
disorder, and that he did not provide medical evidence that 
the claimed disorder occurred in or was caused by his active 
duty.  The Veteran did not perfect an appeal.

4.  The evidence associated with the claims file since the 
March 2003 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disorder, including as due to a right knee 
injury.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision that declined to reopen 
the claims of entitlement to service connection for a right 
knee disorder, and a low back disorder due to a right knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the March 2003 RO decision 
is new and material and the claims are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2008), VA has certain obligations to notify and 
assist the appellant.  Given that this decision reopens the 
claims of entitlement to service connection for residuals of 
a right knee injury, and a low back disorder, including as 
due to residuals of a right knee injury and then remands the 
appeal, an exhaustive analysis of VA's attempt to comply with 
these statutes is not in order.

II. New and Material Evidence

A.	Residuals of Right Knee Injury

A March 2003 rating decision declined to reopen the issue of 
entitlement to service connection for a right knee disorder 
finding that there was no evidence that the Veteran had a 
post service chronic residual knee disability due to service.  
The veteran did not appeal.  Hence, that decision is final.  
38 U.S.C.A. § 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363. 

An application to reopen the appellant's claim was received 
in February 2005.  The evidence added to the record since the 
March 2003 rating decision includes VA and private medical 
records and statements, dated from 2000 to 2008; service 
department records; and written statements from the Veteran 
and others in support of his claim.  Amongst these is a July 
2000 VA medical record which notes the Veteran's report of 
twisting his right knee when he stepped into a hole while 
carrying a box while in military service, and undergoing 
surgery in 1999 for cartilage removal.  The July 2000 
examination revealed, in pertinent part, mild degenerative 
joint disease at the right knee.

Also added were signed statements from M.S. and H.C., dated 
in February and March 2005, respectively, to the effect that, 
in July 1988, they saw the appellant step into a hole and 
twist his knee while carrying a heavy load of ammunition.  
M.S. said they were on annual training deployment at Fort 
Drum, New York, and H.C. said that the Veteran was treated by 
a medic and then placed on light duty for the rest of the 
week.

The evidence added to the record since the March 2003 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability due to service, the VA medical records, reflecting 
diagnoses of mild degenerative joint disease and 
osteoarthritis of the right knee, along with the statements 
from service comrades, relates to an unestablished fact 
necessary to substantiate the claim.  Thus, new and material 
evidence has been submitted.  The issue of entitlement to 
service connection for a right knee disorder is reopened.

B.	Low Back Disorder

The March 2003 rating decision also denied the claim of 
entitlement to service connection for a low back disorder due 
to residuals of a right knee disorder on the basis that 
service treatment records dated from 1963 to 1965, and from 
1993 to 2001 did not reflect residuals of a right knee injury 
related to service, and that he did not provide medical 
evidence that the claimed disorder was shown to have occurred 
in or was caused by his active duty.  The Veteran was 
notified in writing of the RO's decision.  He did not perfect 
an appeal, and it became final.

Amongst the evidence submitted in support of the claim to 
reopen is a May 26, 2004 service treatment record indicates 
that the Veteran was seen for complaints of low back pain 
after getting out of a vehicle the previous day.  He denied 
any previous back problems and was assessed with lumbar 
strain.  Another record dated at that time indicates that his 
injury was incurred in the line of duty and that he was on 
active duty for training at the time.

In a January 2006 signed statement, the Veteran said that his 
low back disorder was the result of an injury in June 2004 
while he was on active duty (a two week drill) in the Army 
National Guard at Fort Jackson.  He said that his low back 
disorder was not a result of his right knee disorder.

VA medical records, dated through 2008, include diagnoses of 
lumbar radiculitis, facet joint syndrome, and degenerative 
disc disease (noted in July 2008). A December 2007 Medical 
Review Board concluded that the Veteran's lumbar disk disease 
warranted separation from the Army National Guard. 

The evidence added to the record since the March 2003 rating 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since that denial 
was premised, in part, on a finding that there was no 
evidence that the Veteran had a post service chronic residual 
disability, the 2007 and 2008 VA and service treatment 
records, reflecting diagnoses of lumbar disk disease relates 
to an unestablished fact necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
claim is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of service connection assured.  Once a claim is reopened, the 
Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  As noted below, the Board is 
requesting additional development with respect to the 
underlying claims for service connection for residuals of a 
right knee injury and a low back disorder, and will issue a 
final decision once that development is complete, if the case 
is ultimately returned to the Board.


ORDER

New and material evidence having been received, the claims of 
entitlement to service connection for residuals of a right 
knee injury, and for a low back disorder, to include due to 
right knee injury residuals, is reopened.


REMAND

Initially, the Board notes that the Veteran performed periods 
of active and inactive duty for training with the New York 
Army National Guard during the 1980's and with the South 
Carolina Army National Guard from July 1993 until February 
2008.  Prior to consideration of his claims, however, 
clarification of the nature of each period of active and 
inactive duty for training must be obtained.  

There also appear to be some missing service treatment 
records dated prior to 1993.  In a March 1997 response to the 
RO's inquiry regarding the Veteran's service in July 1986, a 
South Carolina Army National Guard unit noted that the 
Veteran enlisted in the South Carolina Army National Guard in 
July 1993.  Service treatment records dated from 1993 were 
obtained.

But, in a May 2002 written statement, the Veteran reported 
that he injured his right knee during annual training at Fort 
Drum, New York, during the summer of 1987, while attached to 
the 104th Field Artillery (Army National Guard) in Jamaica, 
New York.  In May 2002, he also indicated that he was 
assigned to the 178th Field Artillery in Lake City, South 
Carolina.  A post-it note, however, on a January 2003 RO 
letter to the Commander of the 178th Field Artillery 
indicates that the Veteran was transferred to the 3178 OD DET 
5411 Leesburg Road, Eastover, South Carolina 29044-9801.  

A December 2007 memornadum regarding the Veteran's Medical 
Review Board was sent to the Commanders of the 59th Troop 
Command, West Columbia, South Carolina, and the 751 CSSB, 
Eastover, South Carolina.  Efforts must be made to obtain all 
the Veteran's service treatment records dated prior to 1993.

As well, in the May 2002 statement, the Veteran reported 
treatment at the VA medical center in St. Albans, New York, 
from 1988 to 1991; and at the Dorn VAMC from 1995.  It does 
not appear that the St. Albans VA Medical Center, or the Dorn 
VA Medical Center records dated from 1995 to 2000, were 
obtained and should be prior to consideration of his claims.

In support of his right knee claim, the Veteran submitted 
signed statements from M.S. and H.C., and M.S., dated in 
February and March 2005, respectively, to the effect that in 
July 1988, they observed the Veteran step into a hole while 
carrying a heavy load of ammunition and evidently hurt his 
right leg.  H.C. indicated that the next day the Veteran sent 
to sick call and was placed on light duty for the remainder 
of the week.  A July 2000 VA medical record includes his 
report of right knee surgery in 1999.  Subsequent National 
Guard medical records reflect complaints of right knee pain, 
and that the Veteran was excused from running due to it.  
Recent VA medical records include diagnoses of mild 
degenerative joint disease and osteoarthrosis.

As to his claimed back disorder, the May 26, 2004 service 
treatment record indicates that, while on active duty for 
training, the Veteran strained his back while exiting a 
vehicle and was diagnosed with a lumbar strain.  

In June 2006, the Veteran told a VA examiner that he was 
employed by the city of Columbia and did maintenance work.  
The VA examiner opined that it was at least as likely as not 
that the Veteran's currently diagnosed lumbar stenosis was 
present at the time of the May 2004 diagnosis of a lumbar 
strain.

In July 2007, a VA neurologist diagnosed the Veteran with 
lumbar disc disease and her statement is appended to his 
December 2007 Medical Review Board report.  Other VA records 
include diagnoses of lumbar radiculitis and facet joint 
syndrome.  

In light of the above, the Board is of the opinion that the 
Veteran should be afforded a new VA examination to determine 
the etiology of his currently diagnosed back and right knee 
disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the State 
of South Carolina Military Department, 
Office of the Adjutant General, 1 
National Guard Road, Columbia, South 
Carolina, 29201-4766; the Commandant of 
the New York State Army National Guard; 
and any other appropriate state and 
federal agency, and request the specific 
dates (not earned retirement points) for 
all the appellant's periods of active 
duty for training and inactive duty for 
training for the period prior to 1993 
from the New York State Army National 
Guard; and the period from 1993 to 2008 
from the South Carolina Army National 
Guard.  Service treatment records for the 
period prior to July 1993 must be 
requested from the New York State Army 
National Guard and any other appropriate 
state and federal agency.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The RO/AMC should obtain all medical 
records not previously secured regarding 
the Veteran's treatment at the VA Medical 
Center in St. Albans, New York, for the 
period from 1988 to 1991; the Dorn VA 
Medical Center, for the period from 1995 
to 2000; and all VA medical records 
regarding his treatment for the period 
since August 2008.  If any records are 
unavailable, the Veteran and his 
representative should be so advised in 
writing.

3.  The RO/AMC should request copies of 
all employer health records regarding the 
Veteran from the city of Columbia, South 
Carolina, for the period since 2000.  If 
any records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

4.  Thereafter, the Veteran is to be 
scheduled for VA examinations by a VA 
orthopedist and a neurologist.  The 
claims file is to be forwarded for their 
review to determine the etiology of any 
current lumbar and/or right knee 
disorder.  The examination should record 
the appellant's complete history relative 
to his back and right knee disorders.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  Based on a through 
review of the claims file and any 
examination findings, the VA physicians 
are to address the following:  

The neurologist is render opine whether 
the Veteran currently has a back 
disorder?  If so, is it at least as 
likely as not, that is, is there a 50/50 
chance, that the diagnosed low back 
disorder(s) is/are related to the 
Veteran's period of active duty, from 
1967 to 1969, or his period of active 
duty for training on May 26, 2004, to 
include the lumbar strain diagnosed on 
that date?  When did any diagnosed back 
disorder begin?  If any back disability 
was incurred before July 1993, was there 
a permanent increase in disability, 
beyond the natural progress of the 
disorder, during the Veteran's period of 
military duty, namely from July 1993 to 
February 2008?  If so, when did the 
increase occur?  Was there a 
precipitating injury, and if so when?  A 
rationale must be provided for all 
opinions expressed.  

The neurologist is also requested to 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed low back disorder is 
permanently aggravated by any right knee 
disability.  The examiner should be 
advised that aggravation is defined, for 
legal purposes, as a worsening of the 
underlying condition versus a temporary 
flare- up of symptoms

The orthopedist is requested to render an 
opinion as to whether the Veteran 
currently has a right knee disorder.  If 
so, when did the diagnosed disorder 
begin?  If so, is it at least as likely 
as not, that is, is there a 50/50 chance, 
that any diagnosed right knee disorder is 
related to the Veteran's period of active 
duty, from 1967 to 1969?  Is it at least 
as likely as not that the appellant's 
right knee disorder is due to a 1986 or a 
July 1988 in-service injury?  If any 
right knee disability was incurred before 
July 1993, was there a permanent increase 
in disability, beyond the natural 
progress of the disorder, during the 
veteran's period of military duty, namely 
from July 1993 to February 2008?  A 
rationale must be provided for all 
opinions expressed.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

5.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination 
was sent to his last known address prior 
to the date of the examination.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Thereafter, the AMC/RO should review 
the examination reports to ensure that 
they are in complete compliance with this 
remand.  

7.  The RO/AMC should then adjudicate the 
claims of entitlement to service 
connection for residuals of a right knee 
injury and a low back disorder, including 
as due to residuals of a right knee 
injury, on the merits.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


  
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


